DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 11/9/21 and the preliminary amendment of 11/9/21. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claim 11 is newly added.
3.	Claim 5-8 are objected to.
4.	Claims 1-11 are pending.
5.	Claims 1-4 and 9-11 are rejected.

Drawings
6.	The drawings filed on 11/9/21 are acceptable.

Priority
7.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on 11/9/21 and 12/22/21 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Allowable Subject Matter
9.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6-8 depend on claim 5 and is further objected to based on their dependency.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
12.	Regarding claim 1, the phrase “to be input” and "or a user of the terminal" in the limitation stating, “the feature quantity being to be input to a state estimation model for estimating a state related to a terminal where the activity is executed or a user of the terminal”; renders the claim(s) indefinite because it is unclear what the Applicant is attempting to convey. Thus, for examination purposes the limitation will be interpreted (with commas and strikeout) as “the feature quantity being 
   
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Usui et al., (Usui), US PGPub. No.: 20110319094 as applied to claims above in view of Mariano et al., (Mariano), US PGPub. No.: 20160034822.

As per claim 1, Usui teaches a feature extraction device for extracting a feature quantity indicating a feature related to an execution history of an activity based on the execution history, (a reception unit receiving an activity 
model showing (extracting) an activity state (feature related to execution history of an activity (recognizing a present activity state of the user using the positioning
information)) of a user; the activity model being obtained by a learning process based on the time-series log (comprised of feature quantities indicating a feature related to an execution history (log)); a recognition unit recognizing a present activity state of the user using the positioning information acquired by the positioning unit and the activity
model received by the reception unit;  time-series log (comprises history) may include information on a wireless communication state (execution history of an activity, see operation of Fig. 11 as well) of wireless communication between the information processing apparatus and the server; "time-series log", including the acquired positioning information successively acquired by the positioning unit 202, the operation information on operations by the user (also representing execution history), and the wireless communication state information. To learn the behavior/activity pattern of the user, the time-series log needs to be accumulated for a certain period, such as several days) (para. 12, 13, 57; Fig. 10 and 11) the feature quantity (via states of time-series log) (para. 12: Fig. 10, 11) being to be input to a state estimation model for estimating a state related to a terminal where the activity is executed or a user of the terminal, (a reception unit receiving an activity model showing an activity state of a user, the activity model (estimation model) being obtained by a learning process carried out by the server based on the time-series log (thus, input); a prediction unit predicting behavior (estimating a state/behavior related to the user, thus perceived as a model for estimation as well) of the user from the present activity state of the user recognized by the recognition unit) (para. 12); the feature extraction device comprising circuitry, (a reception unit; processing apparatus (comprises circuitry) may further include an information reception unit receiving information that is desired by the user based on the activity state of the user) (para. 17, 78) configured to: 
acquire activity history information indicating an execution history of the activity in a specified time and including time-series activity logs, (an activity model showing an activity state of a user, the activity model being obtained by a learning process carried out by the server based on the time-series log (thus execution history of the activity); To learn the behavior/activity pattern (also comprises execution history of activity) of the user, the time-series log needs to be accumulated for a certain period, such as several days (hence, history)) (para. 12, 21, 57); extract co-occurrence relationship information indicating a co-occurrence relationship of activities in a specified time based on the activity history information, (i.e. at this position, at this time and performs this operation, see Fig. 11) (para. 83; Fig. 11); 
aggregate activity feature quantities indicating a feature of each activity based on the co-occurrence relationship information, (aggregating via time-series log and further aggregated via storing time-series log to indicate the user’s state) (para. 12; Fig. 6, 10 and 11) and generate an activity history feature quantity indicating a feature of the activity history information; and 
output the activity history feature quantity as a feature quantity to be input to the state estimation model, (a prediction unit (state estimation model) predicting behavior of the user from the present activity state of the user recognized by the recognition unit; The behavior prediction system 100 carries out a learning process that learns activity states (states expressing behavior/activity patterns) of the user as a stochastic state transition model (thus state estimation model as noted)from a time series log (comprised of activity history feature quantities) including positioning information showing a present location acquired by the positioning unit 202, which is a GPS sensor or the like) (para. 12, 53).
Usui does not specifically teach a history of activity in a specified period of time and activities in a specified period of time.
However, Mariano teaches a history of activity in a specified period of time and activities in a specified period of time, (each activity's frequency or rate is expressible as a random variable. With the parametric approach, a probability distribution function is computed for each user's session (activity) with the interface for each unique activity across the entire time series (thus, comprising a history of activity) and across a pre-specified or randomly-specified period of time) (para. 40).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Usui and Mariano such that modeling strategies may be generalized across multiple human computer interaction sessions for the same user, or across different users, to identify common interaction strategies among the sessions, (Mariano: para. 41).
  
As per claim 2, the feature extraction device according to Claim 1, Usui teaches wherein the co-occurrence relationship information includes associating information for associating a plurality of activities executed in a specified time with one another, (co-occurrence via at this position, at this time and performs this operation, see Fig. 11) (para. 83; Fig. 11). 
Usui does not specifically teach activities executed in a specified period of time.
However, Mariano teaches activities executed in a specific period of time, (para. 40).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Usui and Mariano such that modeling strategies may be generalized across multiple human computer interaction sessions for the same user, or across different users, to identify common interaction strategies among the sessions, (Mariano: para. 41).
 
As per claim 3, the feature extraction device according to Claim 1, Usui teaches wherein each of the activity logs included in the activity history information includes an event flag indicating an execution state of the activity, (time (column denoted represents event flag) indicates execution state of the activity has past compared to the present time) (Fig. 11) and the circuitry extracts the co-occurrence relationship information based on an activity log with which a specified event flag is associated, (i.e. at this position, at this time and performs this operation, see Fig. 11; also extracts for learning and predicting;  learning process carried out by the server based on the time-series log, thus comprises extracting) (para. 24, 53, 83; Fig. 11).  

As per claim 4, the feature extraction device according to Claim 1, Usui teaches wherein the circuitry generates a feature quantity that aggregates the activity feature quantity of one activity and an activity feature quantity of one or more activities having the co-occurrence relationship with the one activity, (via timer series log shows aggregate) by a specified convolution method as a convolutional feature quantity of the one activity, (i.e. position) (para. 12) and generates a feature quantity that aggregates convolutional feature quantities of all activities included in the activity history information by a specified aggregation method as the activity history feature quantity, (a learning process carried out by the server based on the time-series log (thus, including all activities in the activity history)) (para. 22).  

As per claim 9, the feature extraction device according to Claim 1, Usui teaches wherein the activity log includes a context of at least one of time and position information, (Fig. 11) and the circuitry extracts the co-occurrence relationship information by uniquely identifying activity logs where an activity is the same and the context is different, (activities are the same and the context (context of time, operation and position are different) (para. 83; Fig. 11).
  
As per claim 11, the feature extraction device according to Claim 2, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.

16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Usui et al., (Usui), US PGPub. No.: 20110319094 as applied to claims above in view of
Larsson et al., (Larsson), US PGPub. No.: 20170339069.

As per claim 10, Usui teaches a state estimation system for estimating a state related to a terminal where an activity is executed or a user of the terminal, comprising circuitry configured to: 
acquire activity history information indicating an execution history of the activity in a specified period of time and including time-series activity logs; 
extract co-occurrence relationship information indicating a co-occurrence relationship of activities in a specified period of time based on the activity history information;
aggregate activity feature quantities indicating a feature of each activity based on the co-occurrence relationship information, and generate an activity history feature quantity indicating a feature of the activity history information; 
Usui teaches estimate a state related to the terminal or a user of the terminal, (a prediction unit predicting (estimate/guess) behavior of the user from the present activity state of the user recognized by the recognition unit) (para. 12) by inputting the activity history feature quantity generated by the circuitry, (a time series log (comprised of activity history feature quantities) (para. 12, 53) to a state estimation model, (The behavior prediction system 100 carries out a learning process that learns activity states (states expressing behavior/activity patterns) of the user as a stochastic state transition model (thus state estimation model as noted) from a time series log (comprised of activity history feature quantities and thus viewed as input for learning) including positioning information showing a present location acquired by the positioning unit 202, which is a GPS sensor or the like) (para. 12, 53) including a neural network built by machine learning based on learning data (via carries out a learning process, thus based on learning data; learns activity states from a time series log (learning data)) (para. 12, 53); where the activity history feature quantity is an input feature quantity (wherein time, position, GPS precision and operation are input feature quantities of the time series log) (para. 83; Fig. 11) and identification information for identifying a state related to the terminal or a user of the terminal as a supervision label, (via positioning information showing (label) a present location (state identified) acquired by the positioning unit 202, which is a GPS sensor or the like; position/state indicated hence, supervision label) (para. 12, 53) and 
output state information indicating a state related to a terminal or a user of the terminal estimated by the circuitry, (a prediction unit (state estimation model, thus output state information) predicting behavior of the user from the present activity state of the user recognized by the recognition unit; circuitry via prediction system includes one mobile terminal and one server) (para. 12, 30, 53; Fig. 2).
Usui does not specifically teach estimation model including a neural network built by machine learning.  
However, Larson teaches teach estimation model including a neural network built by machine learning, (para. 63).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Usui and Larson in order to provide a prediction accuracy score for each user indicative of their user predictability, and allocating computing resources to each user dependent on their user predictability, (Larson: para. 10).

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Patel, US PGPub. No.: 20160321352, para. 33; and Watanabe, US PGPub. No.: 20150112891, para. 8 and 27.  See form 892.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Primary Examiner 
Art Unit 2448                                                                                                                                                                                                        11/19/22